--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy

 
AMENDMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL
AGREEMENT
 
THIS AMENDMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND
COLLATERAL AGREEMENT (this “Amendment”) dated as of March 28, 2008, is by and
among GENESIS CRUDE OIL, L.P., a Delaware limited partnership (the “Borrower”),
GENESIS ENERGY, L.P., a Delaware limited partnership (the “Parent”), FORTIS
CAPITAL CORP., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the lenders party
to the Credit Agreement referred to below (collectively, the “Lenders”), and the
undersigned Lenders.
 
R E C I T A L S
 
A.           (i)  The Borrower, the Parent, the Lenders, the Administrative
Agent and the other agents referred to therein are parties to that certain
Credit Agreement dated as of November 15, 2006 (the “November 2006 Credit
Agreement”), pursuant to which the lenders party thereto have made certain Loans
and provided certain Commitments (subject to the terms and conditions thereof)
to the Borrower and (ii) the Borrower, the guarantors signatory thereto and the
Administrative Agent are parties to that certain Guarantee and Collateral
Agreement dated as of November 15, 2006 (the “November 2006 Guarantee and
Collateral Agreement”).
 
B.           In connection with the Davison Acquisition, the Borrower’s
formation of a new Restricted Subsidiary, Genesis Alabama Pipeline, LLC, an
Alabama limited liability company, and certain other matters, the Parent, the
Borrower, the lenders and guarantors party thereto, the Administrative Agent and
the other agents and parties referred to therein entered into that certain First
Amendment to Credit Agreement and Guarantee and Collateral Agreement dated as of
July 25, 2007 (the “First Amendment” and, the November 2006 Credit Agreement as
amended by the First Amendment, the “Credit Agreement”).
 
C.           Pursuant to Section 2.18 of the First Amendment, the Administrative
Agent and the Required Lenders waived compliance with the Section 5.10 Timing
Requirements as they applied solely to the Genesis Alabama Real Property subject
to, among other things, the agreement of the Borrower and the Parent that the
Borrower and the Parent would fulfill all requirements of Section 5.10 in
respect of the Genesis Alabama Real Property on or prior to the earliest of (A)
the acquisition of substantially all of the Real Property necessary for the
operation of the Genesis Alabama Pipeline Project, (B) the completion of the
Genesis Alabama Pipeline Project, and (C) March 31, 2008 (such timing
requirement, the “Genesis Alabama Real Property Compliance Timing Requirement”).
 
D.          The Borrower and the Parent have requested that the Lenders amend
the Genesis Alabama Real Property Compliance Timing Requirement to extend the
deadline for fulfillment of all of the Section 5.10 Timing Requirements in
respect of the Genesis Alabama Real Property.
 
 
 

--------------------------------------------------------------------------------

 


E.           The Lenders are willing to agree to the amendment being requested
by the Borrower and the Parent, but only on the terms and subject to the
conditions set forth in this Amendment.
 
F.           Each of the signatories hereto is a party to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower, the Parent, the Administrative Agent, the Lenders and each of the
other signatories hereto hereby agree as follows:
 
AGREEMENT
 
Section 1.               Defined Terms.  Each capitalized term which is defined
in the First Amendment, but which is not defined in this Amendment, shall have
the meaning ascribed such term in the First Amendment.  Unless otherwise
indicated, all section references in this Amendment refer to sections of the
First Amendment.
 
Section 2.               Amendments to First Amendment.
 
2.1          Amendment to Section 2.1(i).  The definition of “First Amendment”
is hereby amended and restated in its entirety to read as follows:
 
“First Amendment” means the First Amendment to Credit Agreement and Guarantee
and Collateral Agreement dated as of July 25, 2007 among the Borrower, the
Parent, the Administrative Agent, the Lenders party thereto and the other agents
and parties thereto, as amended by that certain Amendment to First Amendment to
Credit Agreement and Guarantee and Collateral Agreement dated as of March 28,
2008 among the Borrower, the Parent, the Administrative Agent, the Lenders party
thereto and the other agents and parties thereto.
 
2.2          Amendment to Section 2.18(a)(i)(C) (Consent and Waiver).  Section
2.18(a)(i)(C) of the First Amendment is hereby deleted and replaced in its
entirety to read “June 30, 2008”.
 
Section 3.              Reaffirmation and Acknowledgement.  Each of the Parent
and the Borrower reaffirm its obligation to comply in all respects with (a) the
requirements of Section 2.18 to the First Amendment, subject to this Amendment,
and acknowledge that this Amendment only amends the required timing of
compliance and (b) all other requirements of the First Amendment and the
documents or instruments referred to therein.
 
Section 4.              Conditions to Effectiveness.  This Amendment shall not
become effective until the date on which the Borrower, the Parent and the
Required Lenders have executed and delivered to the Administrative Agent this
Amendment.
 
Section 5.              Miscellaneous.
 
 
 

--------------------------------------------------------------------------------

 


5.1           Limitations.  The amendments set forth herein are limited
precisely as written and shall not (i) be deemed to be an amendment or
modification of any other term or condition of the Loan Documents or (ii) except
as expressly set forth herein, prejudice any right or rights which the Lenders
may now have or may have in the future under or in connection with the Loan
Documents or any of the other documents or instruments referred to therein.
 
5.2           Representations and Warranties.  Each of the Borrower and the
Parent hereby represents and warrants to the Lenders that as of the date hereof,
after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document are true and
correct in all material respects as if made on and as of the effective date
hereof (unless such representations or warranties are stated to refer to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date) and (ii) no Default or Event of
Default has occurred and is continuing.
 
5.3           Payment of Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for all of its out-of-pocket costs and reasonable expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
 
5.4           No Other Amendments; Confirmation.  The provisions of the First
Amendment, as amended by this Amendment, and of each other Loan Document, shall
remain in full force and effect in accordance with their terms following the
effectiveness of this Amendment.
 
5.5           Credit Document.  This Amendment and each agreement, instrument,
certificate or document executed by the Borrower Parties or any of their
respective officers in connection therewith are “Loan Documents” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Loan Documents relating to the other Loan Documents shall apply hereto and
thereto.
 
5.6           Counterparts.  This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
5.7           NO ORAL AGREEMENT.  THIS AMENDMENT, THE FIRST AMENDMENT, THE
NOVEMBER 2006 CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
 
 

--------------------------------------------------------------------------------

 


5.8           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
[Signature Pages Follow.]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed and delivered to be effective as of the first date written above.
 

 
BORROWER:
                   
GENESIS CRUDE OIL, L.P.
           
By:
GENESIS ENERGY, INC., its general partner
                   
By:
/s/  Ross A. Benavides
     
Ross A. Benavides, Chief Financial Officer
                   
PARENT:
                   
GENESIS ENERGY, L.P.
                   
By:
GENESIS ENERGY, INC., its general partner
           
By:
/s/  Ross A. Benavides
     
Ross A. Benavides, Chief Financial Officer
 

 
 
[SIGNATURE PAGE
TO
AMENDMENT
TO
 FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT]


 
 

--------------------------------------------------------------------------------

 



 
LENDERS:
                   
FORTIS CAPITAL CORP.
                   
By: 
/s/ David Montgomery
   
Name: 
David Montgomery
   
Title: 
Director
                   
By:
/s/ Darrell Holley
   
Name:
Darrell Holley
   
Title:
Managing Director
                   
DEUTSCHE BANK TRUST COMPANY AMERICAS
                   
By: 
/s/ Erin Morrissey
   
Name: 
Erin Morrissey
   
Title: 
Vice President
                   
By: 
/s/ Omayra Laucella
   
Name: 
Omayra Laucella
   
Title: 
Vice President
                   
BANK OF AMERICA, N.A.
                   
By: 
/s/ Stephen J. Hoffman
   
Name: 
Stephen J. Hoffman
   
Title: 
Managing Director
 

 
 
[SIGNATURE PAGE
TO
AMENDMENT
TO
 FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION
                   
By: 
     
Name: 
     
Title: 
                     
WACHOVIA BANK, NATIONAL ASSOCIATION
                   
By: 
/s/ Hank Biedrzycki
   
Name: 
Hank Biedrzycki
   
Title: 
Director
                   
BANK OF SCOTLAND
                   
By: 
     
Name: 
     
Title: 
                     
BMO CAPITAL MARKETS FINANCING, INC.
                   
By: 
/s/ Ian M. Plester
   
Name: 
Ian M. Plester
   
Title: 
Director
 

 
 
[SIGNATURE PAGE
TO
AMENDMENT
TO
 FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 



 
COMERICA BANK
                   
By: 
/s/ Josh Strong
   
Name: 
Josh Strong
   
Title: 
Assistant Vice President
                   
GUARANTY BANK
                   
By: 
/s/ Jim R. Hamilton
   
Name: 
Jim R. Hamilton
   
Title: 
Senior Vice President
                   
ROYAL BANK OF CANADA
                   
By: 
/s/ Jason S. York
   
Name: 
Jason S. York
   
Title: 
Authorized Signatory
                   
SUNTRUST BANK
                   
By: 
/s/ Carmen J. Malizia
   
Name: 
Carmen J. Malizia
   
Title: 
Vice President
                   
AMEGY BANK NATIONAL ASSOCIATION
                   
By: 
/s/ Bill Robinson
   
Name: 
Bill Robinson
   
Title: 
Banking Officer-Energy Lending
 

 
 
[SIGNATURE PAGE
TO
AMENDMENT
TO
 FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 

 
STERLING BANK
                   
By: 
/s/ David W. Phillips
   
Name: 
David W. Phillips
   
Title: 
Senior Vice President
                   
UNION BANK OF CALIFORNIA, N.A.
                   
By: 
/s/ Scott Gildea
   
Name: 
Scott Gildea
   
Title: 
Vice President
 

 
 
[SIGNATURE PAGE
TO
AMENDMENT
TO
 FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTEE AND COLLATERAL AGREEMENT]
 
 

--------------------------------------------------------------------------------